                Case 1-21-40678-nhl               Doc 5      Filed 03/23/21     Entered 03/23/21 11:32:03


Information to identify the case:
Debtor
               Tomer Dafna                                                 EIN: _ _−_ _ _ _ _ _ _

               Name

United States Bankruptcy Court    Eastern District of New York              Date case filed for chapter:   7   3/18/21

Case number:      1−21−40678−nhl


             SUPPLEMENTAL SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above named debtor:

A petition under Title 11, United States Code was filed against you on March 18, 2021, in this Bankruptcy Court
requesting an Order for Relief under Chapter 7 of the Bankruptcy Code (Title 11 of the United States Code).

YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
petition within 21 days after the service of this summons. A copy of the petition can be viewed at the Court or on
PACER (Public Access to Court Electronic Records).


 Address of Clerk:           United States Bankruptcy Court
                             271−C Cadman Plaza East, Suite
                             1595
                             Brooklyn, NY 11201−1800

At the same time, you must also serve a copy of your motion or answer on petitioner's attorney.

Name and Address of Petitioner's Attorney:

                                 Leo Jacobs
                                 Jacobs PC
                                 8002 Kew Gardens Rd.
                                 Ste 300
                                 Kew Gardens, NY 11415

If you make a motion, your time to serve an answer is governed by Federal Rule of Bankruptcy Procedure 1011(c).

If you fail to respond to this summons, the order for relief will be entered.



Dated: March 23, 2021

                                                                     For the Court, Robert A. Gavin, Jr., Clerk of Court



BLinvol2r.jsp [Supplemental Involuntary Summons 02/01/17]
